Citation Nr: 0825585	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-36 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The veteran served on active duty on essentially two separate 
occasions, from July 1976 to October 1976 and from July 1978 
to November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1. 	The veteran's bilateral hearing loss was not shown in 
service or for many years thereafter; hearing loss is not 
related to service.

2.	The veteran's tinnitus was not shown in service and is not 
currently diagnosed; tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1113, 1131, 1154, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  Service connection will 
be presumed for certain chronic diseases enumerated in 
38 C.F.R. § 3.309, which includes sensorineural hearing loss, 
if manifest to a compensable degree within the year after 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2007).  

In addition, 38 C.F.R. § 3.385 defines impaired hearing as a 
disability for VA purposes when the hearing thresholds for 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz are 40 decibels or more; the thresholds for at least 
three of these frequencies are 26 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

Although there are not records of an induction or separation 
physical present in the claims file, the Board notes that two 
audiology exams are present in the veteran's service 
treatment records from approximately the same time frame.  
The first, from March 1982, indicated that his hearing 
thresholds were below 40 decibels for all frequencies and, 
although his left ear hearing threshold was 35 dB at 3000 Hz, 
no other threshold was 26 dB or higher.  

A second audiology examination, administered for prospective 
enlistment in the National Guard in August 1991 (four and a 
half years after release from active duty), indicated that 
the veteran's hearing thresholds were again below 40 dB for 
all frequencies.  His left ear had hearing thresholds of 30 
dB at 3000 and 6000 Hz, but less than 26 dB at all other 
frequencies.  Based on this data, the Board concludes that 
these thresholds do not establish a disability under 
38 C.F.R. § 3.385.  

The Board further finds that there are no continuous post-
service symptoms for hearing loss or tinnitus for many years 
after service.  Of note, the veteran filed his claim in 
September 2004.  The first identified symptoms of a hearing 
loss disorder and tinnitus were noted in a January 2005 VA 
examination, well outside the one-year presumptive period.  

The Board observes that hearing loss was shown at the January 
2005 VA examination, as the corresponding audiology data 
indicates hearing thresholds of 40 dB or greater at 1000-4000 
Hz in the right ear and at 2000-4000 Hz in the left ear, both 
of which meet the standard for a disability under 38 C.F.R. 
§ 3.385.  However, the Board emphasizes the multi-year gap 
between discharge from military service in 1986 and initial 
reported symptoms related to hearing loss and tinnitus in 
2004 (approximately 18 years later).    

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

The Board also notes that the veteran denied experiencing 
tinnitus at his VA examination.  The Court of Appeals for 
Veterans Claims has stated that "[i]n the absence of proof 
of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Further, the Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for the years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the past, made in connection with a 
claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorders and military 
service.  In this case, the veteran underwent a VA 
examination in January 2005.  After an examination and review 
of the file, the VA examiner stated that it was "not at 
least as likely as not" that his hearing loss was related to 
military noise exposure.

In addition, the Board has considered the veteran's 
statements asserting a relationship between his currently-
diagnosed hearing loss and active duty service.  In rendering 
a decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professional than 
to the veteran's statements.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony). 

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in October 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Further, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the RO obtained the 
veteran's service treatment records and a specific VA medical 
opinion pertinent to the issue issues on appeal was obtained 
in January 2005.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


